DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first target, a second target" and “the target”.  It is unclear whether “the target” is being referring to “first target” or “second target”.  There is insufficient antecedent basis for “the target” limitation in the claim.
Claims 2-11 inherit the language of claim 1, from which they depend. Therefore, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on the same grounds as claim 1 above.
For examination purpose, “the target” is interpreted as “the first object”.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a first target, a second target" and “the target”.  It is unclear whether “the target” is being referring to “first target” or “second target”.  There is insufficient antecedent basis for “the target” limitation in the claim.
Claim 13 inherit the language of claim 12, from which they depend. Therefore, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on the same grounds as claim 12 above.
For examination purpose, “the target” is interpreted as “the first object”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellows et al. (US 20190035125 A1) in view of Ju et al. (US 20190206065 A1).

Regarding claim 1, Bellows teaches an image recognition apparatus (Bellows, Fig. 1, head wearable device 102) configured to extract a target in time-series frame images through image processing for the frame images and output target) information related to the target (extract foreground pixels (i.e. target or object from the real scene image (Bellows, Pars. 2, 59), wherein the real scene image is live video image including sub-frames (i.e. time-series frame images or frame images) (Bellows, Pars. 53, 61-63)), the frame images being obtained by photographing an ambience (Bellows, Fig. 7, step 702 and Pars. 4-5, 59, camera is configured to capture a real scene image) from a moving object (Bellows, Fig. 5 and Pars. 31-32, camera 104 of head wearable device 102 is configured to capture real images (e.g., real scene images) of a wearing user's field of view (user i.e. moving object)), the image recognition apparatus comprising a controller (Bellows, Fig. 1, CNN processor 106) configured to: perform positional detection and identification for the target in each of the frame images (Bellows, Fig. 7, step 708 and Pars. 54,73, position data indicative of classifications (i.e. identification) and positions of identified objects); and extract a first target having an ambience change feature with priority over a second target that does not have the ambience change feature (the real scene image comprising foreground object (i.e. first target having an ambience change feature) and background object (second target that does not have the ambience change feature) (Bellows, Par. 54), which the foreground pixel/object or moving object is extracted from the real scene image and  (Bellows, Pars. 57-59), and one or two previous frames is used to identify the occurrence of motion (i.e. ambience change feature) of the moving object (i.e. first target or target) (Bellows, Par. 61)).
However, Bellows does not specifically teach the ambience change feature being a feature about a positional change of the target that is exhibited when the ambience is photographed from the moving object, the positional change being a positional change of the target identified in common among the time-series frame images.
Ju teaches detect change in moving posture (i.e. position change) of the moving object obj12 (i.e. target), wherein the moving object obj12 (i.e. target) is identified in each object feature regions ROI(i) to ROI(i+5) (i.e. target identified in common) among the frame(i) to frame(i+5) (i.e. time-series frame images) (Ju, Fig. 12 and Pars. 61, 64-66).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ju into Bellows to effectively keep track of the moving object.

Regarding claim 2, the combination of Bellows and Ju teaches previous claim.  The combination further teaches the image recognition apparatus according to claim 1, wherein the ambience change feature includes a feature of a change in a size of the target in addition to the feature of the positional change of the target (Ju, Fig. 12 and Pars. 61, 64-66, change in moving posture (i.e. position change) of the moving object obj12 (i.e. target) such that image dimensions (i.e. size) of the moving object also change (Ju, Fig. 12 and Pars. 61, 64-66).

Regarding claim 8, the combination of Bellows and Ju teaches previous claim.  The combination further teaches the image recognition apparatus according to claim 1, wherein: the controller includes a neural network (Bellows, Fig. 1, CNN processor 106 and Par. 34) configured to recognize the target by using information on the time-series frame images (Bellows, Pars. 59-61, one or two previous frames is used to identify the occurrence of motion (i.e. ambience change feature/information) of the moving object (i.e. target)); and the neural network is configured to learn through deep learning (Bellows, Par. 27) such that the first target having the ambience change feature is extracted with priority over the second target that does not have the ambience change feature (the real scene image comprising foreground object (i.e. first target having an ambience change feature) and background object (second target that does not have the ambience change feature) (Bellows, Par. 54), which the foreground pixel/object or moving object is extracted from the real scene image, and one or two previous frames is used to identify the occurrence of motion (i.e. ambience change feature) of the moving object (i.e. first target or target) (Bellows, Pars. 59-61)).

Regarding claim 9, the combination of Bellows and Ju teaches previous claim.  The combination further teaches the image the recognition apparatus according to claim 8, wherein, when the neural network learns through the deep learning, an error to be output from a loss function for updating a synaptic weight in the neural network is adjusted to be smaller in the first target having the ambience change feature than the second target that does not have the ambience change feature (Bellows, Pars. 24, 30, errors in foreground (i.e. first target having the ambience change feature) are measured with a “loss function, loss function is then used to modify (update) the weights in the CNN to improve the prediction result (i.e. smaller error) for a next iteration).

Regarding claim 12, apparatus of claim 12 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus of claim 12.


Claims 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bellows et al. (US 20190035125 A1) in view of Ju et al. (US 20190206065 A1) and in further view of Park et al. (US 20180165527 A1).

Regarding claim 3, the combination of Bellows and Ju teaches previous claim. Boult further teaches the image recognition apparatus according to claim 1, wherein the ambience change feature includes a feature that a positional change between the frame images (Ju, Fig. 12 and Pars. 61, 64-66).
However, the combination does not specifically teach the position change “is equal to or smaller than a predetermined amount for a target recognized at a position near a vanishing point of a motion vector”.
Park teaches the moving object candidate (i.e. target object) 202 is detected moving between/within (i.e. equal to or smaller than) a preset dangerous zone/distance W (i.e. predetermined amount for a target recognized at a position) (Park, Figs. 11-12 and Pars. 65, 80) at a vanishing point X (i.e. vanishing point of a motion vector) (Park, Fig. 12).  Park also teaches the feature “the ambience change feature includes a feature that a positional change between the frame images” (Park, Fig. 10 and Pars. 56-61).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Park into the combination of Bellows and Ju to effectively detect the object’s location/position.

Regarding claim 11, the combination of Bellows and Ju teaches previous claim.
However, the combination does not specifically teach the image recognition apparatus according to claim 1, wherein the moving object is a vehicle.
Park teaches such feature (Park, Figs. 1, 12, vehicle 100).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Park into the combination of Bellows and Ju to detect object surrounding the vehicle.

Regarding claim 13, apparatus of claim 13 is performed by the apparatus of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (apparatus) for the apparatus of claim 13.


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellows et al. (US 20190035125 A1) in view of Ju et al. (US 20190206065 A1) and in further view Boult (US 20190378283 A1).

Regarding claim 4, t the combination of Bellows and Ju teaches previous claim.  The combination further teaches the mage recognition apparatus according to claim 1, wherein the ambience change feature includes a feature that the target identified in common (Ju, Fig. 12 and Pars. 61, 64-66).
However, the combination does not specifically teach the target identified in common as taught above “moves along a straight line”.
Boult teaches the vehicle moving along center line 430 (i.e. straight line) (Boult, Figs. 3-4 and Pars. 52-55, center line 430 (i.e. straight line).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Boult into the combination of Bellows and Ju to detect the object’s moving/travel direction.

Regarding claim 6, the combination of Bellows, Ju and Boult teaches previous claim.  The combination further teaches the image recognition apparatus according to claim 4, wherein the ambience change feature includes a feature that a change in a movement interval of the target identified in common has a predetermined regularity (Ju, Fig. 12, frame to frame (i.e. movement interval) and Pars. 61, 64-66, previous frame and current frame (i.e. movement interval), standard/default object feature region (i.e. predetermined regularity) & NOTE: for addition evidence that previous frame and current frame (i.e. movement interval), see Fig. 4 of Fishwick et al. (US 20100271484 A1).

Regarding claim 7, the combination of Bellows, Ju and Boult teaches previous claim.  The combination further teaches the image recognition apparatus according to claim 4, wherein the ambience change feature includes a feature that a change in a size of the target identified in common has a predetermined regularity (Ju, Fig. 12 and Pars. 61, 64-66, moving posture of the moving object obj12 is changed such that image dimensions/size of the moving object also changed (reduced or increased), wherein the moving object obj12 has an object feature region ROI (i.e. predetermined regularity)).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bellows et al. (US 20190035125 A1) in view of Ju et al. (US 20190206065 A1), in further view Boult (US 20190378283 A1) and further in further view of Park et al. (US 20180165527 A1).

Regarding claim 5, the combination of Bellows, Ju and Boult teaches previous claim.  The combination further teaches the image recognition apparatus according to claim 4, wherein the ambience change feature includes a feature that the target identified in common among the frame images moves along a straight line (Boult, Fig. 4 and Pars. 52-55, center line 430 (i.e. straight line)) connecting the target in an arbitrary frame image (Boult, Figs. 1-2 and Pars. 9-10, concatenate sequence images into a separate image referred to herein as a “sweep image.).
However, the combination does not specifically teach a vanishing point of a motion vector.
Park teaches the moving object candidate (i.e. target) 202 is detected moving (Park, Figs. 11-12 and Pars. 65, 80) at a vanishing point X (i.e. vanishing point of a motion vector) (Park, Fig. 12).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Park into the combination of Bellows, Ju and Boult to effectively detect the object’s location/position.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bellows et al. (US 20190035125 A1) in view of Ju et al. (US 20190206065 A1) and in further view of Kurane (US 20070222877 A1).


Regarding claim 10, the combination of Bellows and Ju teaches previous claim.
image recognition apparatus according to claim 1, wherein the controller is configured to: input the time-series frame images obtained by photographing the ambience from the moving object (Bellows, Fig. 4, input live video images and Par. 52-54); (Bellows, Fig. 4 and Pars. 57-59).
However, the combination does not specifically teaches set a predetermined sampling interval and adjust the sampling interval such that the sampling interval increases as a moving speed of the moving object decreases.
Kurane teaches when the mobile object is moving at 100 km/hr (about 28 m/sec) and the image sensing apparatus 1 is sampling the specific area at a sampling interval of about 33 ms (i.e.  predetermined sampling interval), and when the mobile object speeding-down of the vehicle speed about 1/10 times, the sampling rate is increased 10 times (i.e. adjust the sampling interval such that the sampling interval increases) (Kurane, Pard. 181-182).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kurane into the combination of Bellows and Ju to provide more capability on-vehicle camera.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guan US 20150243043 A1 [0087] The sizes of the objects may be changed between image frames. That is, the target objects may approach or move away from the vehicle 1 or rotate in the image frame, and the sizes thereof changes over time. Therefore, the sizes of the candidate areas FR1', FR3', FR6' are changed by a coefficient M while the target objects are searched. [0088] The similarity between the objects FR1, FR3, FR6 and candidate areas FR1', FR3', FR6' is calculated according to the characteristic amount of the image, using the brightness histograms of the objects FR1, FR3, FR6 and candidate areas FR1', FR3', FR6'.
Azuma US 20130182896 A1 [0084] Here, the gradient that is the ratio of the amount of movement in the Y axis direction when the preceding vehicle 2 travels in the Z axis direction is represented as "a", and the distance from a lens of the camera 11 to an imaging surface is normalized as 1.
Feng et al. (US 20180365839 A1) the background subtraction extract the motion foreground (first target having an ambience change feature) and eliminate the static background (i.e. second target that does not have the ambience change feature) (Feng, Fig. 1 and Par. 55).
Kobayashi et al. (US 20200387162 A1) the mobile object (i.e. moving object) comprising the stereo camera 203 (Kobayashi, Fig. 1 and Abstract) for capturing (i.e. photographing) image of surroundings (i.e. ambience) of the mobile object 11 (Kobayashi, Fig. 4 and Pars. 22, 64-65).
Siegemund et al. (US 20190362163 A1) teach each interest point, a change of position of the interest point between the current image frame and the preceding (or succeeding) image frame is determined, and that the change of size of the sub-region between the current image frame and the preceding (or succeeding) image frame is derived from at least the determined changes of positions of the interest points (Siegemund, Pars. 26-27).
Fishwick et al. (US 20100271484 A1).
Inoue et al. (US 20150154317 A1).
Li (US 20090069973 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/9/2022